DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 10 is missing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (EP 3158417 B1) and further in view of Hill et al. (US 2016/0314621).
As per claim 1, Lin et al., hereinafter Lin, discloses a tracking method, comprising: 

receiving state information of the controller collected by an IMU of the controller, wherein the state information includes position information and rotation information of the controller ([0063] where “the present disclosure provides an iterative optimization algorithm for using inertial data from at least one inertial sensor and image data from at least two image sensors to estimate UAV state information (e.g., position, orientation, velocity) and/or extrinsic parameters (e.g., spatial relationships between the inertial sensor(s) and/or image sensors) at one or more time points during UAV operation”, where an orientation is considered a rotation; [0070] where “the step 940 involves generating estimates of the initialization information using the inertial data and the 
determining a current state of the controller according to the feature point and the state information, wherein the current state includes a current position and a current rotation of the controller ([0150] “the sensor fusion module 1602 is used to combine inertial data from the inertial sensor(s) 1606 and image data from the image sensor(s) 1608, as described herein. Optionally, the sensor fusion module 1602 can combine internal data from the flight control module 1604 and sensor data from the sensors 1606, 1608 in order to estimate state information for the UAV”).  
It is noted does not explicitly teach the camera as part of the HMD. However, this is known in the art as taught by Hill et al., hereinafter Hill. Hill discloses a mixed environment display I which the status of a detect component could be detected by a camera of an HMD ([0079] and Figure 3A).
It would have been obvious to one of ordinary skill in the art at the time of claimed invention to incorporate the teaching of Hill into Lin because Lin discloses a method of detecting the status of a controller object and Hill further discloses the camera could be part of the HMD for the purpose of providing convenience to the user.
As per claim 2, Lin and Hill demonstrated all the elements as disclosed in claim 1, and Lin further discloses wherein determining the current state of the controller comprises: 

determining the current position of the controller by correcting the first position with a second position collected by the IMU of the controller ([0053] where the resultant set of feature points is rectified); 
determining the current state of the controller based on the current position and the received rotation information of the controller ([0053] where the resultant set of feature points is rectified; ([0150] “the sensor fusion module 1602 is used to combine inertial data from the inertial sensor(s) 1606 and image data from the image sensor(s) 1608, as described herein. Optionally, the sensor fusion module 1602 can combine internal data from the flight control module 1604 and sensor data from the sensors 1606, 1608 in order to estimate state information for the UAV”.)  
As per claim 3, Lin and Hill demonstrated all the elements as disclosed in claim 1, and Lin further discloses  
prior to acquiring the feature point, synchronizing time axis and coordinate axis of the IMU of the controller and the camera of the HMD ([0055]-[0056] where image data collected can be synchronized, and can obtain temporally-matched feature points from each sequence of images from each image sensor using the single channel processing techniques).  
Claims 17 and 18 are device claim with limitations similar to claims 1 and 2, respectively and, therefore, are similarly rejected as claims 1 and 2, respectively.

s 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (EP 3158417 B1) in view of Hill et al. (US 2016/0314621), and further in view of Kawano (US 2013/0058569).
As per claim 12, Lin and Hill disclose a tracking system with the limitations similar to claim 1, (Lin discloses a system 1900 can include a sensing module 1902, processing unit 1904, non-transitory computer readable medium 1906, control module 1908, and communication module 1910; Hill discloses the camera can be attached to a HMD), except 
a light spot, configured for representing the feature point on an image captured by the camera; however, this is known in the art as taught by Kawano. Kawano discloses an image processing method in which feature point is identified by a color (Abstract, where the color is considered a light spot).
It would have been obvious to one of ordinary skill in the art at the time of claimed invention to incorporate the teaching of Kawano into Lin and Hill because Lin and Hill disclose a method of detecting the status of a controller object and Kawano further discloses the feature point could be represented a light spot for purpose of providing convenience to the user.
Claim 13 is a system claim with limitation similar to claim 2, and therefore is similarly rejected as claim 2.

Allowable Subject Matter
s 4-9, 11, 14-16 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        March 11, 2022